UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-1433


HUI CHEN,

                 Petitioner,

            v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    December 13, 2011              Decided:   January 6, 2012


Before WILKINSON, KEENAN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gregory Marotta, LAW OFFICE OF RICHARD TARZIA, Belle Mead, New
Jersey, for Petitioner.   Tony West, Assistant Attorney General,
Alison M. Igoe, Senior Litigation Counsel, Edward J. Duffy,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Hui      Chen,   a   native        and   citizen      of    the     People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (“Board”) dismissing his appeal from the

immigration judge’s decision denying his requests for asylum and

withholding of removal and denying his motion to remand.

            A      determination    regarding        eligibility       for    asylum    or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                          INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).                  Administrative findings of

fact, including findings on credibility, are conclusive unless

any reasonable adjudicator would be compelled to decide to the

contrary.       8 U.S.C. § 1252(b)(4)(B) (2006).                  Legal issues are

reviewed      de    novo,    “affording        appropriate       deference      to     the

[Board]’s     interpretation        of   the    [Immigration          and    Nationality

Act] and any attendant regulations.”                     Li Fang Lin v. Mukasey,

517 F.3d 685, 691-92 (4th Cir. 2008).                    This court will reverse

the   Board     only    if   “the    evidence        .   .   .   presented      was     so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”                  Elias-Zacarias, 502 U.S. at

483-84; see Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002).

Furthermore,        “[t]he   agency      decision        that    an    alien    is     not

eligible for asylum is ‘conclusive unless manifestly contrary to

the law and an abuse of discretion.’”                    Marynenka v. Holder, 592

                                          2
F.3d 594, 600 (4th Cir. 2010) (quoting 8 U.S.C. § 1252(b)(4)(D)

(2006)).

            We have reviewed the evidence of record and conclude

that   substantial      evidence      supports   the    agency’s      finding      that

Chen failed to meet his burden of establishing a well-founded

fear of persecution based on the birth of his United States

citizen    children.      We    therefore      uphold   the    denial       of   Chen’s

requests for asylum and withholding of removal and deny this

portion of the petition for review.              See Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004). (“Because the burden of proof for

withholding of removal is higher than for asylum — even though

the facts that must be proved are the same — an applicant who is

ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).”).

            We have also reviewed the denial of Chen’s motion to

remand and find no abuse of discretion.                 See Onyeme v. INS, 146

F.3d   227,    234     (4th    Cir.    1998)   (setting       forth   standard      of

review).      We therefore deny this portion of Chen’s petition for

review for the reasons stated by the Board.                     See In re: Chen

(B.I.A. Apr. 1, 2011).           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before    the    court    and    argument   would       not    aid   the

decisional process.

                                                                  PETITION DENIED

                                          3